Citation Nr: 0934690	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether overpayment of $45,611.00 in non-service-connected VA 
pension benefits was properly created, to include entitlement 
to waiver of recovery of the overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps on 
active duty from May 1970 to July 1970 and in the United 
States Army from January 1973 to November 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 letter from the VA Pension 
Center that notified the Veteran of the creation of an 
overpayment.  Later in December 2005, VA's Debt Management 
Center notified the Veteran that the amount of the 
overpayment was $45, 611.00.  

The Veteran testified before the Board in March 2009.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.

In June 2004 and December 2005 written statements, the 
Veteran appears to assert a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD), 
schizophrenia, and heart disease.  These matters are referred 
to the RO for development. 

On the basis of the Veteran's testimony in March 2009, this 
appeal has been advanced on the Board's docket pursuant to 38 
C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the amount of current 
indebtedness is unclear.  In December 2005, VA's Debt 
Management Center notified the Veteran that the amount of the 
overpayment was $45, 611.00.  Subsequently in January 2007, 
the Veteran was notified that his pension benefits were 
reinstated and that he received an amended award based on the 
October 2006 eligibility verification report (EVR).  The 
Veteran's pension benefits were adjusted from December 1, 
2002.  Without clear information on the current amount of 
indebtedness due to overpayment, the Board is unable to 
render an equitable determination.  Therefore, in light of 
the concerns expressed above, a determination of the exact 
amount of the overpayment and whether the amount of the debt 
was properly created is essential to the proper disposition 
of this appeal.  

Additionally, the Veteran's request for a waiver of the 
recovery of the overpayment at issue is reflected in the 
January 2006 Notice of Disagreement and clarified at the 
March 2009 Board hearing.  (See March 2009 Hearing 
Transcript, p. 4); see also Floyd v. Brown, 9 Vet. App. 88 
(1996) (Board is obligated to liberally read all documents 
and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.)  It is noted that the Veteran is receiving 
pension benefits on the basis of several disabilities 
including schizophrenia which is considered to be 100 percent 
disabling.  At the hearing, he and his representative 
indicated that the Veteran was currently residing in a 
homeless shelter.

A review of the record reflects that the RO has not 
considered the matter of the Veteran's entitlement to a 
waiver of the recovery of the overpayment at issue in this 
case.  The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, VA must resolve both matters.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  The question of whether the 
overpayment at issue was properly created is inextricably 
intertwined with the issue of the Veteran's entitlement to a 
waiver of recovery of such overpayment.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should prepare a paid and 
due audit of the amount the Veteran is 
indebted to VA for overpayment of 
pension, if any.  The RO should prepare a 
memorandum that details month-by-month 
amount paid and due to the Veteran.  This 
information must be placed in the claim 
file and the findings of this audit must 
be provided to the Veteran and his 
representative.

5.  The Veteran's claim, including both 
the issues of whether the overpayment was 
properly created and whether a waiver of 
recovery of the overpayment is warranted, 
should be adjudicated.  If the decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, if indicated, this case should be 
returned to the Board for the purpose of 
appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

